     Case: 1:17-cv-00680 Document #: 64 Filed: 12/13/18 Page 1 of 1 PageID #:331

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                                 Eastern Division

Slawomir T. Bozko
                                    Plaintiff,
v.                                                       Case No.: 1:17−cv−00680
                                                         Honorable John Z. Lee
Las Hardwood Inc., et al.
                                    Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, December 13, 2018:


       MINUTE entry before the Honorable Sheila M. Finnegan: Settlement conference
held on 12/13/2018. Parties reached a binding settlement agreement. The parties
summarized the confidential settlement terms on the record. The transcript of this
proceeding is ordered to be placed under seal until further order of the court. Parties
executed a consent form to submit to this Court's jurisdiction. The parties are to promptly
prepare and execute settlement documents. Telephonic status hearing set for 1/31/2019 at
10:00 a.m. To join the telephone status hearing, dial (877) 336−1831. Access code is
5995354. The status hearing will be cancelled if a stipulation to dismiss is filed prior to
the hearing.Mailed notice(sxw, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
